DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-39 are pending as amended on 2/25/2021. Claims 6, 7 and 10-39 stand withdrawn from consideration.
The modified grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 2/25/2021. In particular, claims 1 and 5 have been amended to narrow the recited chemical formulas. Therefore the scope of the claims is now different from what it was at the time of the preceding Office action. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1-5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiike et al (KR 20090131259; previously included machine translation cited herein).
As to claims 1-5, Akiike discloses a polyimide polymer obtained from the reaction between a dianhydride (corresponding to instant (c)) and a specific diamine compound (abstract). In particular, the diamine comprises a compound represented by formula (A) (translation p 3, top), which is copied below from page 5 the original document:

    PNG
    media_image1.png
    138
    500
    media_image1.png
    Greyscale

Akiike teaches that n1 in formula A is preferably 0, n2 is preferably 1, and n3 is preferably 0 or 1 (translation p 6, middle). Akiike discloses suitable RII groups including –COO- (translation p 3, middle) and suitable R1 groups including hydrogen and C1-C20 alkyl (translation: p 3, middle; p 6, middle). Akiike further teaches nine specific examples of the diamine compound of formula A, including A-1, copied below from p 9 of the original document, which has a structure according to formula A wherein n1 is zero, RII is –COO-, n2 is 1 and n3 is zero:

    PNG
    media_image2.png
    151
    367
    media_image2.png
    Greyscale

Case law has established that it is prima facie
 It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide utilizing a diamine according to Akiike’s formula A wherein n1 is 0, n2 is 1, n3 is zero and RII is –COO- (all taught as being preferred embodiments, and which are exemplified embodiments in formula A-1) and further wherein R1 is any of the groups disclosed by Akiike as suitable for R1, including, e.g., methyl (C1). Such a diamine suggested by Akiike has a structure according to instant formula II recited in claim 1 (wherein R15 is a C4 linear aliphatic group), and according to instant formula IIa recited in claim 5 (wherein z is 0, R20 is hydrogen and R21 is a C1 alkyl group.
Akiike further teaches that the diamine of formula A can be used in combination with other diamines. See page 8 of the translation, as well as the paragraph bridging pages 11-12. See also the examples: Akiike describes polyimides prepared from diamines according to formula A (including formula A-1, example 8) in combination with a different diamine, wherein the two diamines are used in a 1:1 mol ratio (see Table 1 on p 28 of the original document, examples 6-1, 6-2 and 7-10). 
Akiike names several examples of suitable “other” diamines, including 5-amino-1-(4'-aminophenyl)-1,3,3-trimethylindane (translation page 8). 5-amino-1-(4'-aminophenyl)-1,3,3-trimethylindane has a structure according to instant formula Ia wherein the amino group on the indane ring is at the 5 position and the other amino group is at the 4 position (as recited in instant claim 3), and wherein each of R1-3 is CH3 and each of R4 and R5 is H (as recited in instant claim 4). 
The structure of the named diamine (as drawn by the examiner) is shown below for reference:

    PNG
    media_image3.png
    288
    406
    media_image3.png
    Greyscale

In light of Akiike’s disclosure, the person having ordinary skill in the art would have been motivated to prepare a polyimide film by reacting a tetracarboxylic acid dianhydride with a combination of a diamine according to Akiike’s formula A and another diamine named by Akiike in order to achieve the advantageous effects described by Akiike: heat resistance, excellent display quality and long term reliability (translation, p 3). Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E). In light of Akiike’s disclosure that 5-amino-1-(4'-aminophenyl)-1,3,3-trimethylindane is suitable as the additional “other” diamine monomer for reaction with dianhydride and a diamine of formula (A) to form a polyimide, it is evident that a person of ordinary skill in the art could have pursued these known solutions with a reasonable expectation of success in forming a polyimide having heat resistance, excellent display quality and long term reliability. 
In light of this discussion, it is apparent that the presently claimed invention is arrived at by choosing from a finite number of identified, predictable solutions with a 
As to claim 8, Akiike suggests a polyimide according to claim 1, as set forth above. With regard to the attachment positions of the two amino groups and side group as recited in claim 8, Akiike exemplifies a compound of formula A-1 (structure copied above) wherein the two amino groups and side chain are in 1, 3, 5 attachment positions, respectively. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide, as suggested by Akiike, utilizing a diamine according to formula A wherein the amino groups and side group have 1, 3, 5 attachment positions such as in Akiike’s exemplified diamine.
Alternatively with regard to claim 8: Akiike exemplifies a compound A-1 (structure copied above) according to formula A which differs from the structure recited in claim 8 in that Akiike’s compound A-1 has a hydrogen atom in the RI position of formula A, while the instant compound has a methyl group. However, as established, Akiike teaches several suitable groups for RI in formula A, including both hydrogen (as shown in formula A-1) and C1 alkyl (as recited in instant claim 8). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide, as suggested by Akiike, utilizing a diamine according to Akiike’s formula A-1 having a C1 alkyl group instead of hydrogen in the RI position. Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B).
As to claim 9, Akiike suggests a polyimide according to claim 1, as set forth above. In Akiike’s examples 6-10, the ratio of total moles diamine (i.e., total of the moles of diamine of formula A plus the moles of the “other” diamine) to moles of dianhydride is 1. See table 1. However, with regard to the presently recited range requiring a molar excess (1.01-1.4) of diamine relative to 1 mol of dianhydride: 
Akiike further teaches preferably utilizing 0.3 to 1.2 equivalents of anhydride group to 1 equivalent of amino group (p 12 of translation). In other words, Akiike teaches a range which encompasses utilizing a 1:1 molar ratio of diamine:dianhydride, as well as utilizing an excess of diamine relative to dianhydride. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide from dianhydride (corresponding to instant “c”), a diamine of formula A-1 (corresponding to instant “b”) and 5-amino-1-(4'-aminophenyl)-1,3,3-trimethylindane (corresponding to instant “a”) by utilizing any amount of anhydride groups relative to 1 equivalent of amino groups within the preferred range of 0.3-1.2 disclosed by Akiike, including an amount corresponding to a molar ratio of total diamine (a and b) to dianhydride (c) within the presently recited range. 

Claims 1-5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiike et al (KR 20090131259; machine translation cited herein) in view of Bateman. 
The rejection of claims 1-5, 8 and 9 over Akiike is incorporated here by reference. As established, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have prepared a polyimide film by reacting a dianhydride, a diamine according to formula A, and a second diamine, as disclosed by Akiike, by selecting any of the other diamines named by Akiike as the second diamine, including 5-amino-1-(4'-aminophenyl)-1,3,3-trimethylindane (herein “DAPI”), thereby arriving at the presently claimed subject matter. 
If further evidence is needed that it would have been obvious to the person having ordinary skill in the art to have selected DAPI as the second diamine of Akiike, the disclosure of Bateman is cited. 
Bateman teaches that polyimides with phenylindane diamines incorporated in the polyimide backbone have been found to be soluble in high concentrations in polar organic solvents (abstract; col 2, lines 22-39). The polyimides from phenylindane diamines are further characterized by high glass transition temperatures, making it possible for the polyimides to be used at higher temperatures than many prior art polyimides (col 10, lines 3-10). In light of Bateman, when faced with the selection of a second diamine from a list which includes a phenylindane diamine for preparation of a polyimide, the person having ordinary skill in the art would have been motivated to select the phenylindane diamine in order to increase the solubility and/or heat resistance of the polyimide. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide film from a dianhydride, a diamine of formula A, and a second diamine, as disclosed by Akiike, by selecting DAPI .

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwazawa et al (JP 57143329A, previously provided machine translation cited herein).
Note: this rejection is drawn to non-elected species encompassed by the generic claims.
As to claims 1 and 2, Iwazawa discloses a polyimide (see page 2, formula I) formed from a dianhydride (instant component c) (p 3), and a diamine according to the formula III: 

    PNG
    media_image4.png
    357
    609
    media_image4.png
    Greyscale
, where X can represent –CH2- (see page 3). Iwazawa’s diamine of formula III wherein X is –CH2- has a structure according to instant Ia (component a) wherein R4 is a substituted C1 alkyl group. The polyimide is further formed from a diamine according to formula IV (see p 4). Iwazawa exemplifies (p 22) such a diamine having the following structure: 
    PNG
    media_image5.png
    294
    651
    media_image5.png
    Greyscale
which corresponds to instant formula II (component b) wherein R15 is a C6 linear aliphatic group which contains oxygen atoms and which is substituted (with a hydroxyl group and a methyl group).
In light of Iwazawa’s disclosure, the person having ordinary skill in the art would have been motivated to prepare a polyimide by reacting a tetracarboxylic acid dianhydride with a combination of a diamine according to Iwazawa’s formula III and a diamine according to Iwazawa’s formula IV in order to achieve the advantageous effects described by Iwazawa: heat resistance, electrical insulation, processability and photosensitivity (translation, p 1). Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E). In light of Iwazawa’s disclosure that a compound of formula III wherein X is -CH2
In light of this discussion, it is apparent that the presently claimed invention is arrived at by choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have prepared a polyimide film by reacting a dianhydride, a diamine according to formula III, and a diamine according to formula IV, as disclosed by Iwazawa, by selecting any of the diamines encompassed by Iwazawa’s formula III, including those wherein X is –CH2-, and any of the diamines encompassed by Iwazawa’s formula IV, including a diamine as shown on p 22, thereby arriving at the presently claimed subject matter.
As to claim 3, Iwazawa suggests a polyimide polymer according to claim 1, as set forth above. As set forth above, Iwazawa’s diamine of formula III has a structure as shown below:

    PNG
    media_image4.png
    357
    609
    media_image4.png
    Greyscale

wherein the position of the amino group on the indane ring is variable, and the other amino group is at the 4 position. Given the variable attachment of the indane ring amino group, it would have been obvious to the person having ordinary skill in the art to have utilized a diamine according to Iwazawa’s formula III having any of the four possible indane ring amino positions, including the 5 position. 

Response to Arguments
Applicant's arguments filed 4/28/2021 have been fully considered.
Applicant argues (p 19) that Akiike’s diamine of formula A does not include a C(O)O-R15 group as a substituent on the phenyl ring as recited in formula II of claim 1. 
However, Applicant’s argument is unpersuasive, as it does not appear to consider that Akiike teaches that n1 can be zero and RII can be –COO-, such as shown in the exemplified compound A-1 which has a structure according to formula A wherein n1 is zero and RII is –COO-. See rejections of record. See also Akiike’s synthesis of A-1 shown on p 22 of the original.
Applicant argues (p 19) that Akiike’s diamine of formula A-1 has been excluded from structure II recited in claim 1 because instant R15 no longer encompasses a C3 alkynyl group. The examiner agrees that Akiike’s formula A-1 is no longer encompassed by instant formula II. However, as established in the rejections of record (particularly in the rejection of claim 8), Akiike suggests compounds wherein the hydrogen in the R1 position of formula A-1 is replaced with another group taught by Akiike as being suitable for R1, such as methyl. Replacement of Akiike’s exemplified hydrogen in formula A-1 with, e.g., a methyl, would result in a group, e.g., a C4 alkynyl, which remains encompassed by instant R15. Therefore, the fact that Akiike’s exemplified diamine of formula A-1 no longer satisfies instant formula II fails to establish the nonobviousness of the present claims.
Applicant argues (pp 19-20) that in example 8, the diamine of formula A-1 is the sole diamine used to form a polyimide (citing Table 1 on page 28 of the original document). This is inaccurate. Table 1 on page 28 of the original document shows that 
Applicant argues (p 20) that independent claim 5 as amended excludes formula A-1 of Akiike. However, this argument fails to establish the nonobviousness of the amended claim for the reasons set forth above with regard to claim 1. 
Applicant argues (p 21) that in the diamine exemplified by Iwazawa, the group corresponding to R15 is a C7 group, and present claim 1 has been amended to exclude a C7 group. However, the structure recited in amended claim 1 remains very broad in view of the fact that the recited R15 group is permitted to be “substituted,” and in view of the fact that there is no limitation with regard to the type of substitution. Therefore, claims 1-3 remain unpatentable over Iwazawa for the reasons adequately set forth in the modified rejection over Iwazawa above. 

Conclusion
Applicant's amendment necessitated the modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RACHEL KAHN/Primary Examiner, Art Unit 1766